 570DECISIONS OFNATIONALLABOR RELATIONS BOARDJ. Ray McDermott&Co., Inc.andInternational As.sociation of Professional Divers,affiliated with Dis-trict2,MEBA, AFL-CIO,Petitioner.Case15-RC-5361December13, 1974DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN, MILLER ANDMEMBERSFANNING ANDPENELLOPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 15 on April18, 1974, a mail ballot election was conducted in theunit heretofore found appropriate. After the ballotswere opened and counted on July 19, the parties werefurnished with a tally of ballots which showed that, ofapproximately 78 eligible voters, 40 cast votes for Peti-tioner and 33 cast ballotsagainst;there were 3 chal-lenged ballots which were insufficient in number toaffect the results of the election. Thereafter, the Em-ployer filed timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,the Regional Director investigated the objections. OnSeptember 11, 1974, the Regional Directorissued aSupplemental Decision and Certification of Represen-tative in which he overruled the Employer's objectionsin their entirety. Thereafter, the Employer, in accord-ance with Section 102.67 of the Board's Rules andRegulations, filed a timely request for review of theRegional Director's Supplemental Decision, contend-ing that he erred in overruling Objection 2 which al-legedin essencethat the Petitioner's reproduction ofthe Regional Director's telegram in a partisan leafletdistributed to employees created the impression of theBoard's bias in favor of Petitioner which affected theoutcome of the election.By telegraphic order dated October 22, 1974, theNational Labor Relations Board granted the Em-ployer's request for review with respect to Objection 2.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review and makesthe following findings:On or about June 6, 1974, the same day that mailballots were sent out in this election, Petitioner maileda copy of its monthly newsletter "Life Line" to, amongothers, all those eligible voters of this Employer whosenames appeared on theExcelsiorlist submitted by theEmployer. Included in the newsletter was a one-pageinsert dated June 6, 1974, containing a heading of "Ex-tra!" and the name of the Petitioner. The first severalparagraphs of the insert dealt with the Petitioner's elec-tion "victory" at another named employer's plant anddiscussed the outcome of that vote. Beneath this recita-tion was a statement that an election at yet anothernamed employer's plant was postponed indefinitely dueto charges filed by the Petitioner. Following this state-ment was a reprint of the official telegram sent by theRegional Director (the same one directing an electionherein) informing the parties in the latter case of theindefinite postponement of the election due to the filingof charges by the Union without the filing of a requestto proceed. The reprinted telegram included, near thebottom of the leaflet, the name and title of the RegionalDirector and the address of the Regional Office. At thebottom of the leaflet, under the reprinted telegram, wasstated, "A GREAT DAY FOR THE I.A.P.D. KEEP THE FAITH AND VOTE'YES' WHEN YOU RECEIVE YOUR BALLOT!!!"In overruling the objection, the Regional Directorfound, contrary to the Employer's contention, that thereproduction of the telegram would not reasonably beinterpreted as an endorsement of the Petitioner andthat, assuming it might have cast some doubt in theminds of voters regarding the partiality of the Board,such doubt would be dispelled by the language on theBoard's notice of election.We disagree.In our opinion this case is controlled byRebmar,Inc.,173 NLRB 1434 (1968), where we held as objec-tionable the reproduction of an official Board docu-ment to which was added a "personal partisan messagethat may be interpreted by the employee as endorse-ment by the Board of one of the parties to the election." In the instant case Petitioner failed affirmativelyto disassociate by format or explanatory statements itspartisan remarks from the signed name of the RegionalDirector as set forth in the reproduced telegram. Giventhis circumstance and the fact that the insert was inletter form, with the Regional Director's name appear-ing at the virtual end, we find that the employees couldreasonably have believed that some or all of the parti-san statements in the insert constituted an endorsementof the Petitioner by the Regional Director.Accordingly, we hereby sustain Objection 2 and weshall set aside the election and order that a new one beheld.'IMember Penello in joining the majority distinguishes this case fromDubie-Clark Co., Incorporated,209 NLRB 217 (1974), where the petitionercirculated a leaflet which stated that the Board had found that the employerhad violated employee rights. There, the leaflet referred to the terms of aninformal settlement agreement, notice of which had already been posted inthe plant for 12 days prior to circulation of the leaflet. Member Penellobelieved that, in those circumstances, the Regional Director was fully war-ranted in concluding that the employees were in a position to evaluate thepetitioner's campaign literature, whereas in the instant case the employees(Continued)215 NLRB No. 104 J.RAY McDERMOTT & CO., INC.571ORDERIt is hereby ordered that the election herein beforeheld be, and it herebyis, set aside.[Direction of Second Election andExcelsior footnoteomitted from publication.]CHAIRMAN MILLER,dissenting:Iwould have denied review of the Regional Direc-tor's finding to the contrary and, accordingly, dissentherein.were not in a position to differentiate between those comments emanatingfrom the Petitioner itself and those emanating from the Regional Director.